DETAILED ACTION
This is a non-final office action in response to the request for continued examination filed 11/30/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
Status of Claims
Claims 1, 5-6 have been amended. Claim 3 has been canceled. Claims 1-2 and 4-6 are currently pending in the application and have been examined.
Response to Amendment
The amendment filed 11/30/2021 has been entered.
The amendment to the title of the invention has been entered. 
The amendment is sufficient to overcome the previous 112(a) rejection of record. However, a new 112(a) rejection is set forth in the instant office action.
Response to Arguments
Claim Rejections 35 U.S.C. §101:
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. See reasons below.
	Applicant submits on page 9 of the remarks that the present application can integrate into a practical application of the exception (Step2A, Prong 2: YES) and that accordingly, claim 1 is directed to an improvement of an existing technology. Examiner respectfully disagrees and notes that the present claims do not integrate the judicial exception into a practical application in a matter that imposes meaningful limit to the judicial exception. The claims as presented are merely linking the use of the judicial exception to a computer system. The present claims are directed to improving the way in which information is searched and summarized, there is no indication of an improvement to any computer functionality or computer technology. In order to determine if an invention improves the functioning of a computer or other technology and integrate the judicial exception into a practical application, while the courts have not provided an explicit test for this consideration, MPEP 2106.04(a) and 2106.05(a) provide guidance, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement; second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. When looking at the specification, there is no explicit disclosure that the claimed invention would be recognized as improving any computer functionality or technology. The improvement is directed to the abstract idea. 
	Regarding Applicant’s comparison of the present claims to Example 42 of the Subject Matter Eligibility Examples, the Examiner notes that in example 42 information is being collected, converted/updated and consolidated into a standardized format. The present claims are just combining data into a database and not updating or converting information into a different format and therefore are not patent eligible when viewed in light of this analogy.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 5-6 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite the amended limitations “the plurality of parts are sorted”, however the specification does not provide support for these limitations.
Dependent claims 2 and 4 inherit the deficiency of independent claims 1/5/6 and are therefore rejected under 112(a) for the same reasons as noted above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
  
Claim(s) 1-2, 4-6 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
With respect to claims 1-2, 4-6, the independent claims (claims 1, 5 and 6) are directed, in part, to an information processing device, a method and a non-transitory computer-readable recording medium to selection of parts from a designer, based on degree of concordance with design specifications. Step 1 – First pursuant to step 1 in the January 2019 Guidance, claims 1-4 are directed to an information processing device, which falls under the category of a machine. Claim 5 is directed to a method comprising a series of steps which falls under the category of a process and claim 6 is directed to a computer-readable medium, which falls under the category of an article of manufacture. However, these claim elements are considered to be abstract ideas because they are directed to a mental process which includes observations or evaluations. 
As per Step 2A - Prong 1 of the subject matter eligibility analysis, the claims are directed, in part, to selecting a replacement parts for design revision of an electronic circuit, the parts selection method, comprising: storing parts information including price information indicating prices of parts and specification information indicating specifications of the parts; storing searching log into the memory when users access the parts information to search the parts, wherein the searching log includes user information indicating the users who search the parts, the parts information of the searched parts by the users, the specification information of the searched parts, and reference information of the searched parts; determining, based on the searching log for each users, first information indicating a degree of concordance of the specification information of the searched parts with each other, using a processor; determining, based on the searching log for each users, second information indicating a degree of referring of the reference information of the searched parts, using the processor; determining, with respect to the users, based on the first information and the second information, whether attribute of each of the users corresponds to electronics manufacturing service (EMS) or to end of life (EOL), wherein, when the degree of concordance is equal to or greater than a first value and the degree of referring is less than a second value, the attribute of the user is determined to be the EOL, and when the degree of concordance is less than the first value and the degree of referring is equal to or greater than the second value, the attribute of the user is determined to be the EMS, using the processor; storing, in the memory, determination result indicating that the attribute of the user is the EMS or the EOL with respect to the users; when a user accesses the searching log to search for a part after the storing of the determination result, determining, based on the determination result, whether the attribute of the user is the EMS or the EOL, using the processor; when the attribute of the user is the EMS, selecting, based on the determination result, at least one user whose attribute is the EMS, searching, from a plurality of parts corresponding to the at least one selected user, a plurality of parts each of which has a similarity degree value indicating a similarity degree similar to the part which the user searches, using the processor, and displaying on a display device so that the plurality of parts are sorted based on the similarity degree values of the plurality of the parts; and when the attribute of the user is the EOL, 5Application No.: 16/418,417 selecting, based on the determination result, at least one user whose attribute is the EOL, searching, from a plurality of parts corresponding to the at least one selected user, parts similar to the part which the user searches, using the processor. If a claim limitation, under its broadest reasonable interpretation covers an observation or evaluation, then it falls under the “mental process grouping of abstract ideas”. Accordingly, the claim recites an abstract idea. 
As per Step 2A - Prong 2 of the subject matter eligibility analysis, this judicial exception is not integrated into a practical application. In particular, the claim recites additional elements: “an information processing device”; “a memory”; “a processor”. These additional element in both steps are recited at a high-level of generality (i.e., as a generic device performing a generic computer function of receiving and storing data) such that these elements amount no more than mere instructions to apply the exception using a generic computer component. Examiner looks to Applicant’s specification in at least figures 1 and related text and [0016-0020] to understand that the invention may be implemented in a generic environment that “As illustrated in FIG. 1, the information processing device 100 includes a communicating unit 110, a display unit 111, an operating unit 112, a memory unit 120, and a control unit 130. Meanwhile, the information-processing device 100 may include various functional units of a known computer besides including the functional units illustrated in FIG. 1. For example, the information-processing device 100 may include functional units such as various input devices and sound output devices. The communicating unit 110 is implemented using, for example, a network interface card (NIC). The communicating unit 110 is an interface that is connected to other information processing devices in a wired manner or a wireless manner via a network (not illustrated), and that controls the communication of information with other information processing devices. For example, the communicating unit 110 receives parts information and parts information system logs (search logs) from other information processing devices. Moreover, the communicating unit 110 sends extraction logs and attribute tables to other information processing devices. The display unit 111 is a display device meant for displaying a variety of information. For example, the display unit 111 is implemented using a liquid crystal display as the display device. The display unit 111 displays various screens such as display screens that are input from the control unit 130. The operating unit 112 is an input device for receiving various operations from the user of the information processing device 100. For example, the operating unit 112 is implemented using a keyboard and a mouse as the input devices. The operating unit 112 outputs the user-input operations as operation information to the control unit 130. Meanwhile, the operating unit 112 can be implemented using a touch-sensitive panel as an input device. Moreover, the display device of the display unit 111 and the input devices of the operating unit 112 can be configured in an integrated manner. The memory unit 120 is implemented using, for example, a semiconductor memory device such as a random access memory (RAM) or a flash memory; or a memory device such as a hard disk or an optical disk. The memory unit 120 includes a parts information-storing unit 121, a system log-storing unit 122, an extraction log-storing unit 123, and an attribute table-storing unit 124.”  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are mere instructions to implement the abstract idea on a computer. 
As per Step 2B of the subject matter eligibility analysis, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are mere instructions to apply the abstract idea on a computer. When considered individually, these claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements and the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that amount to significantly more than the abstract idea itself. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 2 and 4 further refine the abstract idea. These claims do not provide a meaningful linking to the judicial exception. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS Z SANTIAGO-MERCED whose telephone number is (571)270-5562. The examiner can normally be reached M-F 7am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANCIS Z. SANTIAGO MERCED/Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683